Citation Nr: 0935356	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-26 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newington, Connecticut.  

Although the Veteran's initial claim for service connection 
was limited to PTSD only, the Court of Appeals for Veterans 
Claims (Court) held that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has 
characterized the issue as a claim for entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, and the discussion below encompasses several diagnosed 
psychiatric conditions.


FINDINGS OF FACT

1.  The Veteran does not have PTSD.

2.  An acquired psychiatric disorder was not present during 
service and is not etiologically related to active duty 
service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was 
neither incurred in nor aggravated by active service.  38 
U.S.C.A. § 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

In a letter issued in November 2005, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a March 2006 letter.  

There was a timing deficiency in that the March 2006 letter 
was sent after the initial adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was cured by readjudication of the claim in 
a supplemental statement of the case issued in August 2008.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided a proper VA examination in April 
2007 in response to his claim for service connection.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. 
Sept. 14, 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."). 

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu, 2 Vet. App. 
at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred PTSD as a result of his 
participation in combat in the Republic of Vietnam.  Service 
personnel records show that he served in Vietnam from January 
1968 to January 1969.  His principal duty during this period 
was as a supply handler.  He participated in the Vietnam 
Counter Offensive, Phase II; the Tet Counteroffensive, and an 
unnamed campaign.

The Veteran received the Bronze Star Medal for service in 
connection with ground operations against a hostile force and 
the Army Commendation Medal for exceptionally meritorious 
service in the Republic of Vietnam.

Service treatment records are negative for evidence of PTSD 
or any other psychiatric disorder.  The Veteran incurred a 
head injury and dislocated elbow in February 1968 when his 
truck ran into a ditch.  He was found psychiatrically and 
physically normal at his January 1969 separation examination.  

The post-service medical evidence establishes that the 
Veteran initially sought psychiatric treatment in March 2001 
at the Providence VA Medical Center (VAMC).  He was diagnosed 
with nonspecified anxiety, mood, and cognitive disorders 
possibly due to his medical condition following a stroke in 
January 2000.  

In June 2005, a VA psychiatrist diagnosed the Veteran as 
having PTSD, a mood disorder not otherwise specified, a 
cognitive disorder not otherwise specified, rule out all 
diagnoses as due to general medical condition of cerebral 
vascular accident, and nicotine dependence.  The PTSD 
diagnosis was apparently based on reports of trauma during 
military service in Vietnam.  He was referred to the PTSD 
clinic for testing, but in September 2005 it was found that 
he did not meet the initial screening criteria for PTSD.  He 
continued to undergo treatment for nonspecified mood and 
cognitive disorders with diagnoses of mood disorder not 
otherwise specified, anxiety disorder not otherwise 
specified, and rule out PTSD reported in March 2007.  

The Veteran was provided a neuropsychiatric consultation at 
the VAMC in August 2006.  Following an examination and 
testing, the neuropsychiatrist determined that the Veteran's 
congenital and acquired risk factors, including prematurity 
and low birth rate, low education attainment, psychiatric 
impairment, and a history of a stroke in 2000, all likely 
contributed to his cognitive deficits.  With respect to the 
Veteran's in-service head injury, the neuropsychiatrist found 
that it was unlikely to have been a major contributor.

Upon VA examination in April 2007, the examiner noted that 
there was some confusion regarding the Veteran's current 
psychiatric impairment based on the changes made to his 
diagnoses.  After examining the Veteran and reviewing the 
claims folder, the examiner diagnosed nonspecified mood and 
cognitive disorders.  The examiner determined that the 
Veteran did not endorse all the criteria necessary for a 
diagnosis of PTSD as he did not report significant re-
experiencing symptoms of trauma either during the current 
examination or upon PTSD testing at the VAMC in 2005.  

The examiner further noted that during VAMC treatment the 
Veteran consistently related his troubles to conflict with 
his family members and had a number of risk factors for a 
cognitive disorder not related to service.  Although the 
Veteran had incurred a head injury in service, it would be 
difficult to conclude that such an injury was a significant 
contributor to his current cognitive troubles.  

Entitlement to service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  

Although the record contains some evidence of PTSD, 
specifically the diagnosis of PTSD made at the VMAC in June 
2005, the weight of the evidence is against a finding that 
the Veteran meets the criteria for a diagnosis of PTSD.  
Weighing against the claim is the opinion of the April 2007 
VA examiner who determined that the Veteran did not meet the 
criteria for a diagnosis of PTSD.  This opinion was based on 
an examination of the Veteran and a thorough review of the 
Veteran's past medical records.  

The examiner also provided a sound basis for his conclusion, 
noting that the Veteran did not endorse significant re-
experiencing symptoms of trauma.  This opinion is therefore 
entitled to substantial weight.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008) (most of the probative 
value of a medical opinion comes from its reasoning).  

In contrast, the June 2005 diagnosis of PTSD at the VAMC was 
rendered without review of the Veteran's prior medical 
records or with the benefit of psychiatric testing.  The 
diagnostician apparently had some doubts about the diagnosis 
inasmuch as the Veteran was referred for further testing.  
That testing reportedly showed that the Veteran did not meet 
the criteria for the diagnosis.  In addition, while rule out 
PTSD was diagnosed in March 2007, this diagnosis is 
equivocal.  No basis for the diagnosis was provided.  Hence 
it is of little probative weight.

The Veteran has also opined that he has PTSD.  The diagnosis 
of PTSD, however, requires specific findings and 
interpretations that a lay person would not be qualified to 
make.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM) (4th ed.) (1994) (DSM IV) (providing that DSM 
IV criteria are for use by clinicians); 38 C.F.R. §§ 4.125, 
4.130 (2008) (providing that VA uses the terminology of the 
DSM IV in psychiatric diagnoses).

The most thorough and reasoned opinions including that 
resulting from the psychiatric testing in September 2005 and 
the thorough review provided by the VA examiner are against a 
finding of current PTSD.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 229 
(1993).  

The weight of the evidence therefore against a finding that 
the Veteran meets the criteria for a diagnosis of PTSD, and 
service connection for this disability is not warranted.  
38 C.F.R. § 3.304(f).

Turing to the Veteran's other diagnosed psychiatric 
conditions, including nonspecified mood, anxiety, and 
cognitive disorders, the evidence does not establish that 
these disabilities are etiologically related to active duty 
service. 

The Veteran has not reported a continuity of symptoms with 
respect to his psychiatric disorders, and there is no 
evidence demonstrating that these conditions manifested until 
more than 30 years after his separation from active duty 
service.  

The record also contains no competent medical evidence of a 
nexus between the Veteran's current disabilities and his 
active duty service.  VAMC psychiatrists have consistently 
linked the Veteran's anxiety and mood disorders to complaints 
of family conflict and his general medical condition 
following a January 2000 stroke.  Similarly, upon 
neuropsychiatric testing in August 2006, the Veteran's 
cognitive disorder was attributed to a variety of congenital 
and acquired factors and not his in-service head injury.  

Some of the examiners in this case have used unfortunately 
vague language.  The August 2006 neuropsychiatric consultant 
opined that the in-service head trauma was unlikely to have 
been a "major contributor" to the current disabilities.  
Similarly the April 2007 examiner opined that the head injury 
was not a "significant contributor" to the current 
cognitive disability.  It might be argued that this wording 
left open the possibility that the head trauma was a minor 
contributor or a less than significant contributor to the 
cognitive disability.  Elsewhere in their reports, the 
examiners listed all the factors that they found were 
contributors to the cognitive disability.  They did not list 
the head trauma among these factors.  Hence, it is clear that 
they did not consider the heat trauma to be a factor in the 
current cognitive disability.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim, and it is therefore, 
denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


